Title: To Thomas Jefferson from Samuel Huntington, 26 October 178[0]
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philada October 26. 178[0]

Your Excellency will receive herewith enclosed the Copy of an Act of Congress of the 24. Instant, directing that the Commissary General make accurate Returns to Congress of the Supplies furnished by each State since the last Day of December last, and that the State Agents transmit to the Commander in Chief and Commissary General respectively monthly Returns of all the Provisions which shall be drawn into their Hands, specifying the Articles and Places where they shall be deposited, and also earnestly recommending to the several Legislatures to enjoin it as a Duty on their State Agents in such Manner as to enforce a punctual Obedience.
I am also directed to transmit you the enclosed Copy of Col. Blaine’s Letter and Papers to which it refers, and to request the serious Attention of the States to the present Wants and Distresses of the Army, and the most efficacious Means in their Power to furnish the Supplies requested with unremitted Attention.
I have the Honor &c. &c.,

S. H.

